
	

113 HR 2415 IH: Treat and Reduce Obesity Act of 2013
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2415
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2013
			Mr. Cassidy (for
			 himself, Mr. Kind,
			 Mr. Lance,
			 Mr. Guthrie,
			 Mrs. Blackburn,
			 Mrs. Christensen,
			 Mr. Ben Ray Luján of New Mexico,
			 Mr. Roskam,
			 Mr. Blumenauer,
			 Mr. Paulsen, and
			 Mr. Peters of California) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  include information on the coverage of intensive behavioral therapy for obesity
		  in the Medicare and You Handbook and to provide for the coordination of
		  programs to prevent and treat obesity, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Treat and Reduce Obesity Act of
			 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the Centers for Disease
			 Control, about 35 percent of adults aged 65 and over were obese in the period
			 of 2007 through 2010, representing over 8 million adults aged 65 through
			 74.
			(2)Obesity increases the risk for chronic
			 diseases and conditions, including high blood pressure, heart disease, and type
			 2 diabetes.
			(3)More than half of Medicare beneficiaries
			 are treated for 5 or more chronic conditions per year. The rate of obesity
			 among Medicare patients doubled from 1987 to 2002, and spending on those
			 individuals more than doubled.
			(4)Obese men and women at age 65 have
			 decreased life expectancy of 1.6 years for men and 1.4 years for women.
			(5)The direct and
			 indirect cost of obesity is more than $450 billion annually.
			(6)On average, an
			 obese Medicare beneficiary costs $1,964 more than a normal-weight
			 beneficiary.
			(7)The prevalence of
			 obesity among older Americans is growing at a linear rate and, left unchanged,
			 nearly half of the elderly population will be obese in 2030 according to a
			 Congressional Research Report on obesity.
			3.Inclusion of
			 information on coverage of intensive behavioral therapy for obesity in the
			 Medicare and You Handbook
			(a)In
			 generalSection 1804(a) of the Social Security Act (42 U.S.C.
			 1395b–2(a)) is amended—
				(1)in paragraph (2),
			 by striking “and” at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting , and;
			 and
				(3)by inserting after
			 paragraph (3) the following new paragraph:
					
						(4)information on the
				coverage of intensive behavioral therapy for obesity under this title,
				including information regarding primary care physicians and other providers of
				services and suppliers who are eligible to furnish such
				therapy.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to notices
			 distributed on or after the date of the enactment of this Act.
			4.Authority to
			 expand health care providers qualified to furnish intensive behavioral
			 therapySection 1861(ddd) of
			 the Social Security Act (42 U.S.C. 1395x(ddd)) is amended by adding at the end
			 the following new paragraph:
			
				(4)The Secretary may, in addition to qualified
				primary care physicians and other primary care practitioners, allow other
				physicians, registered dietitians, certified diabetes educators, and
				instructors trained and certified by the National Diabetes Prevention Lifestyle
				Coach Training program of the Centers for Disease Control and Prevention to
				provide and be independently reimbursed for intensive behavioral therapy for
				obesity furnished outside of the primary care setting, so long as any such
				nonphysician provider or instructor furnishing such therapy to an individual
				must communicate any recommendations or treatment plan for the individual to
				the individual’s primary care physician or
				practitioner.
				.
		5.Medicare part D
			 coverage of obesity medication
			(a)In
			 generalSection
			 1860D–2(e)(2)(A) of the Social Security Act (42 U.S.C. 1395w–102(e)(2)(A)) is
			 amended by inserting after under section 1927(d)(2), the
			 following: other than subparagraph (A) of such section if the drug is
			 used for the treatment of obesity (as defined in section 1861(yy)(2)(C)) or for
			 weight loss management for an individual who is overweight (as defined in
			 section 1861(yy)(2)(F)(i)) and if the individual has one or more
			 comorbidities,.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to plan
			 years beginning on or after the date that is 2 years after the date of the
			 enactment of this Act.
			
